Citation Nr: 0713634	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-34 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to basic eligibility for Dependency and Indemnity 
Compensation.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to June 
1971.  He died in December 2001.  The appellant is the widow 
of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The appellant appealed this decision, and 
this appeal ensued.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
and her representative if further action is required on her 
part.


REMAND

Given the particular circumstances of this appeal, it is 
apparent that the RO inadvertently considered the appellant's 
"entitlement" to DIC under 38 U.S.C.A. § 1310 for the cause 
of her husband's death, without first considering her 
"eligibility" for such benefits based on her "status" as a 
surviving spouse.  38 C.F.R. §§ 3.50, 3.54 (2006).  In 
recognizing this procedural deficiency, the RO attempted to 
remedy this defect by notifying the appellant in the 
September 2003 statement of the case (SOC), with subsequent 
adjudication in the December 2006 supplement SOC.  That 
notwithstanding, the appellant's statements, as contained in 
her original application, notice of disagreement (NOD) and 
substantive appeal, are clear and can be fairly read as 
expressing an intent on her part to pursue a claim for 
entitlement to service connection for the cause of the 
veteran's death for purposes of receiving DIC.  For these 
reasons, the Board is of the opinion that the issue on appeal 
needs to be clarified.

In January 2002, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension and Accrued Benefits.  On that form, she 
specifically checked the box indicating that she was claiming 
service connection for the cause of the veteran's death for 
the purpose of receiving DIC.  In March 2003, the RO entered 
a rating decision denying service connection for the cause of 
the veteran's death.  In notifying the appellant of this 
decision, the RO sent her letter dated March 2003 stating: 
(1) we made a decision on your claim for death benefits; (2) 
we denied your claim for DIC; (3) we have enclosed a copy of 
your Rating Decision that provides a detailed explanation of 
the decision, the evidence considered, and the reasons for 
the decision; and (4) if you do not agree with the decision, 
you have one year from the date of this letter to appeal the 
decision.

In a March 2003 statement, which has been accepted as a 
notice of disagreement with that denial, the appellant 
specifically argued that she should receive DIC benefits.  
Moreover, in responding to a congressional inquiry in April 
2003, the RO wrote that service connection could not be 
established for the veteran's death, and thus DIC was not 
payable to the appellant.  This same letter also informed 
that the appellant was notified of the RO's denial of her DIC 
claim; that she had filed a notice of disagreement with that 
denial; and that the RO would proceed with her appeal.

In processing the appellant's appeal, the RO issued an SOC in 
September 2003 regarding the March 2003 denial of service 
connection for cause of the veteran's death.  Within the 
context of the SOC, in addition to providing the laws and 
regulations regarding service connection and cause of death, 
the RO also provided the laws and regulations regarding 
eligibility of recognition as a surviving spouse for purposes 
of DIC.  While the RO explained the reasons for the denial of 
service connection for the cause of the veteran's death, it 
was also pointed out that the matter of whether the appellant 
would be entitled to DIC, if the veteran's death was 
determined to be due to his military service, was a separate 
issue that had not yet been decided.

The appellant submitted a VA Form 9 (substantive appeal) in 
November 2003.  She reiterated her contentions regarding the 
denial of service connection for the cause of the veteran's 
death, and specifically stated that she felt that she should 
receive DIC benefits.  In a December 2006 supplemental SOC, 
the RO confirmed the denial of service connection for cause 
of the veteran's death, and also noted that the appellant was 
not eligible to receive DIC as the surviving spouse, in that 
she was married to the veteran for less than a year.  In 
effect, the RO announced in the December 2006 supplemental 
SOC that the appellant's claim for DIC was denied on the 
ground that she was not eligible for DIC due to the length of 
her marriage, which is an approach different from the one 
announced by the RO in the initial unfavorable adjudication 
of March 2003.

Therefore, in order to preserve the appellant's right of 
appeal in light of the procedural circumstances in this case, 
the Board construes the issue on appeal as listed on the 
cover page.  In so doing, the Board observes that a decision 
as to whether the appellant may be eligible for DIC as a 
surviving spouse supersedes any determination as to her 
entitlement to DIC under 38 U.S.C.A. § 1310 for the cause of 
the husband's death.

With respect to the issue of entitlement to basic eligibility 
for DIC, there is nothing in the record that satisfies the 
notification requirements of the Veterans Claims Assistance 
Act (VCAA), codified at 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006), and action by the RO is needed 
to satisfy those requirements.

The information of record reflects that the veteran and the 
appellant were married in September 2001, for approximately 
four months prior to his death.  Under the laws administered 
by VA, death benefits may be paid to a surviving spouse who 
was married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2006).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2006).

"Marriage" means a marriage valid under law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 103(c) (West 2002); 38 C.F.R. 
§ 3.1(j) (2006).

Notably, the information of record includes a statement by 
the appellant which was added to the record in November 2003, 
in which she referenced the "six years we were together."  
It is reasonable to assume that her statement may allude to a 
common law relationship.  Such a relationship may be either 
valid or deemed valid for purposes of establishing her 
eligibility for death benefits as the surviving spouse of the 
deceased veteran.  38 U.S.C.A. § 103(a), (c) (West 2002); 
38 C.F.R. §§ 3.52, 3.205(a) (2006).

The VA General has provided an authoritative interpretation 
of the 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52 in a 
Precedent Opinion dated June 17, 1991.  The General Counsel 
held that the requirement of a marriage ceremony by a 
jurisdiction, which does not recognize common-law marriage, 
constitutes a "legal impediment" to a purported marriage 
for purposes of establishing a deemed-valid marriage under 
38 U.S.C.A. § 103(a).  VAOPGCPREC 58-91 (June 17, 1991).  In 
other words, where it is established that a claimant for 
gratuitous veterans' death benefits entered into a marriage 
with a veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabitated with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
Id.

For purposes of establishing proof of a common-law marriage, 
the supporting evidence should include affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a)(6)-(7), (b)-(c) (2006).

Where a surviving spouse has submitted proof of marriage in 
accordance with 38 C.F.R. § 3.205(a) and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage to the veteran will be accepted, in the absence 
of information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c).

As the evidence currently stands, it is unclear as to whether 
it is the appellant's contention that she and the veteran 
were in a common law relationship.  Development regarding 
this possibility is necessary.  Thus, the Board is of the 
opinion that the appellant should be given the opportunity to 
submit evidence regarding whether she and the veteran were in 
a common law marriage, for purposes of establishing one year 
of a valid marriage prior to the veteran's death; or, whether 
they were in a common law marriage in a state that does not 
recognize such, for purposes of establishing one year of a 
deemed valid marriage prior to the veteran's death.  If this 
is not a contention she wishes to express, it is noted that 
the she still has not received adequate VCAA notice in 
regards to the issue as now framed.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to basic eligibility for DIC, 
the RO should send the appellant and her 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
evidence not previously provided to VA is 
necessary to substantiate the appellant's 
claim, to specifically include the 
evidence needed for proof of marriage 
outlined in 38 C.F.R. § 2.305(a)(6)-(7), 
(b)-(c).  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to obtain 
on her behalf.  The letter should also 
request that the appellant provide any 
evidence in her possession that pertains 
to the issue of basic entitlement to DIC.

2.  The RO should advise the appellant 
that if she wishes to express the 
contention that she is eligible for DIC as 
the surviving spouse of the veteran due in 
part to a common law relationship with the 
veteran, for over a year prior to his 
death, she may obtain and submit 
statements, or any other supporting 
documents, from individuals who have 
knowledge of the relationship between she 
and the veteran together with the date the 
individual first noticed their 
relationship and a description of what the 
individual observed.  

3.  Thereafter, the RO should readjudicate 
the issue on appeal, in light of app 
pertinent evidence and legal authority.  
If the determination remains adverse to 
the appellant, the appellant and her 
representative should be provided with a 
supplemental statement of the case which 
summarizes the evidence and specifically 
discusses all pertinent legal authority.  
The appellant and her representative 
should be allowed an appropriate period 
for response and return the case to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


